DETAILED ACTION
Receipt of Arguments/Remarks filed on April 22 2021 is acknowledged. Claims 1-15, 22 and 32 were/stand cancelled. Claims 16, 20, 23-25 and 33 were amended. Claims 16-21, 23-31 and 33 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (61887100) and under 35 U.S.C. 120, 121, or 365(c) (14217549) is acknowledged.  

Withdrawn Rejections
The cancellation of claims 22 and 32 in the response filed April 22 2021 has render the rejection of claims 22 and 32 under 35 USC 112b moot.  
The amendments filed April 22 2021 have overcome the rejection of claims 16-18, 20-28 and 30-33 under 35 U.S.C. 103 over Martin in view of Borges as well as the rejection of claims 16-33 under 35 U.S.C. 103 over Martin in view of Borges et al. and in 
The amendments filed 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8263527 in view of Borges et al. and Nugent et al.  Neither the patent ‘527, Borges et al. or Nugent et al. suggest pyraclostrobin or fluoxastrobin.
Thus, Applicant’s arguments based on the amendments, filed April 22 2021, with respect to the rejection(s) of claim(s) under 103 and ODP have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gewehr et al.

New Rejections Necessitated by the Amendments filed April 22 2021

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 16-18, 20-21, 23-28, 30-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (USPGPUB No. 20080206361, cited on PTO Form 1449) in view of Gewehr et al. (USPGPUB No. 20120184589, cited on PTO Form 1449).
Applicant Claims
The instant application claims an insecticidal composition comprising: a) bifentherin, b) a second agricultural active ingredient selected from the group consisting of pyraclostrobin, fluoxastrobin, and mixtures of two or more thereof; c) a hydrated aluminum-magnesium silicate; d) an alkylpolyglycoside; e) a phosphate ester salt; f) a lignosulfonate salt; g) propylene glycol; h) an antifoaming agent; i) a preservative; and j) water. 
The instant application claims a homogeneous insecticidal composition comprising: i) a composition comprising: a) bifenthrin;  Active\96167072.vl-6/5/19Application No. 16/429,4174Docket No.: 115111.00283 CON Amendment dated June 5, 2019 Preliminary Amendment b) pyraclostrobin, fluoxastrobin or mixtures thereof; c) a hydrated aluminum-magnesium silicate; d) an alkylpolyglycoside; e) a phosphate ester salt; f) a lignosulfonate salt; g) propylene glycol; h) an antifoaming agent; i) a preservative; and j) water; and ii) a liquid fertilizer; wherein said homogeneous insecticidal composition is physically stable.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)

Martin is directed to insecticidal compositions suitable for use in preparation of insecticidal liquid fertilizers.  The invention is directed to the efficient elimination or control of unwanted insects in combination with providing nutrients for plants to combat Taught is an insecticidal composition which significantly improves physical stability when used to prepare an insecticidal liquid fertilizer.  The insecticide comprise a pyrethroid, a hydrated aluminum-magnesium silicate and at least one dispersant selected from the group consisting of a sucrose ester, a lignosulfonate, an alkylpolyglycoside, a naphthalene-sulfonic acid formaldehyde condensate and a phosphate ester (paragraph 0005).  The pyrethroid is preferably bifenthrin.  The pyrethroid is preferably present in an amount from 1 to 25% by weight and more particularly from 15 to 25% by weight of the composition (paragraph 0007).  Phosphate esters include nonyl phenol phosphate ester and a tridecyl alcohol ethoxylated phosphate potassium salt (paragraph 0009). The dispersants are preferably present in a total concentration from 0.02% by weight to 15% by weight (paragraph 0006).  The composition may further comprise at least one of an anti-freeze agent, an anti-foam agent and a biocide (paragraph 0009).  The composition may further comprise an insecticidally effective amount of one or more additional insecticides (paragraph 0010).  The addition of a liquid fertilizer is taught (paragraph 0011, claims 10 and 13).  From 1 to 20% hydrated aluminum-magnesium silicate is taught.  Pyrethroid of bifenthrin in 15 to 25% is taught (paragraph 0012).  Liquid fertilizers are present in an amount from 95 to 99.99% with that composition comprising 0.75 to 1.25% bifenthrin, 0.05 to 1.0% of hydrated aluminum-magnesium silicate and from 0.1 to 075% of at least one dispersant (paragraph 0013).  It is stated that it would be obvious to one of ordinary skill in the art a 10% nitrogen-24% phosphorous-0% potassium liquid fertilizer at a 1% active ingredient ratio.  Composition D includes water,  propylene glycol in 6%, C9-C11 alkyl d-glucopyranoside, polydimethylsiloxane (DowCorning AF) (anti-foaming agent), anisothiazodone compound (Kathon CG/ICP) in 0.1%, bifenthrin and attapulgite clay.  Composition D was milled to less than 9 microns. Composition D’s stability was compared with that of a traditional composition in the art which was an emulsifiable concentration of bifenthrin that was mixed at 1% active ingredient ratio with a 10-34-0 liquid fertilizer.  As phase separation occurred the bottom layer was removed to determine the remaining amount of bifenthrin (example 5).  As can be seen from Table 1 composition D was significantly more stable over 100 minutes.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Martin teaches insecticidal compositions, Martin does not teach the inclusion of pyraclostrobin or fluoxastrobin.  However, this deficiency is cured by Gewehr et al.
	Gewehr et al. is directed to pesticidal mixtures.  Claimed are mixtures comprising, as active components, 1) one insecticidal compound I selected from the group consisting of acrinathrin, allethrin, alpha-cypermethrin, beta-cypermethrin, bifenthrin, cycloprothrin, cyfluthrin, cypermethrin, cyphenothrin, deltamethrin, 
(MPEP §2142-2143)
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  It is noted that Martin exemplifies the combination of bifenthrin, attapulgite clay (aluminum-magnesium silicate), an alkylpolyglycoside, propylene glycol, preservative, antifoaming agent and water.  Thus, this combination is expressly contemplated.  Martin also teaches mixing the composition D with the same high phosphorus fertilizer claimed thus expressly contemplating these limitations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martin and Gewehr et al. and utilize pyraclostrobin and/or fluoxastrobin with bifenthrin.  One skilled in the art would have been motivated to utilize pyraclostrobin and/or fluoxastrobin as it has been shown to be synergistic with bifenthrin as taught by Gewehr et al.  Since Gewehr et al. suggest mixtures are useful for controlling pests there is a reasonable expectation of success.  

Regarding the claimed concentration of propylene glycol and preservative, Martin exemplifies amounts falling within the scope claimed.  Regarding the claimed amount of bifenthrin, attapulgite clay, and dispersants, Martin teaches an overlapping range.  Regarding the claimed amount of pyraclostrobin or fluoxastrobin, Gewehr et al. teaches amounts and ratios which overlap with the instant claims.  Thus, the combination of Martin and Gewehr et al. suggests amounts of bifenthrin and pyraclostrobin or fluoxastrobin overlapping the instant claimed range.  Regarding the claimed amount of fertilize, Martin teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Claims 16-21, 23-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Gewehr et al. as applied to claims 16-18, 20-21, 23-28, 30-31 and 33 above and in further view of Nugent et al. (USPGPUB No. 20100056534, cited in the Office action mailed on 1/29/21).
Applicant Claims
	The instant application claims the lignosulfonate salt is the sodium salt.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Martin and Gewehr et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Martin suggests a lignosulfonate dispersant, which is a salt, Martin does not expressly teach the sodium salt.  However, this deficiency is cured by Nugent et al.
	Nugent et al. is directed to pesticidal compositions.  It is taught that for wettable powder formulations, the most common dispersing agents are sodium lignosulfonates (paragraph 0149).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martin, Gewehr et al. and Nugent et al. and utilize sodium lignosulfonate as one of the dispersing agents.  It would have been obvious to one of ordinary skill in the art to try common dispersing agents such as sodium lignosulfonates as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 16-21, 23-31 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8263527 (cited on PTO Form 1449) in view of Gewehr et al. and Nugent et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims an insecticidal composition comprising: a) bifentherin, b) a second agricultural active ingredient selected from the group consisting of pyraclostrobin, fluoxastrobin, and mixtures of two or more thereof; c) a hydrated aluminum-magnesium silicate; d) an alkylpolyglycoside; e) a phosphate ester salt; f) a lignosulfonate salt; g) propylene glycol; h) an antifoaming agent; i) a preservative; and j) water. 
The instant application claims a homogeneous insecticidal composition comprising: i) a composition comprising: a) bifenthrin;  Active\96167072.vl-6/5/19Application No. 16/429,4174Docket No.: 115111.00283 CON Amendment dated June 5, 2019 Preliminary Amendment b) pyraclostrobin, fluoxastrobin and mixtures thereof; c) a hydrated aluminum-magnesium silicate; d) an alkylpolyglycoside; e) a phosphate ester salt; f) a lignosulfonate salt; g) propylene glycol; h) an antifoaming agent; i) a preservative; and j) water; and ii) a liquid fertilizer; wherein said homogeneous insecticidal composition is physically stable.
Patent ‘527 claims an insecticidal fertilizer composition comprising a) bifenthrin; b) a hydrated aluminum-magnesium silicate; c) at least one dispersant at least one dispersant selected from the group consisting of a sucrose ester, a lignosulfonate, an 
Patent ‘527 does not claim the addition of pyraclostrobin or fluoxastrobin or claim the lignosulfonate is the sodium salt.  However these deficiencies are cured by Gewehr et al. and Nugent et al.
The teachings of Gewehr et al. and Nugent et al. are set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘527, Gewehr et al. and Nugent et al. and utilize alkylpolyglycoside, a phosphate ester and a lignosulfonate salt as Patent ‘527 claims all can be utilized as the dispersant. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘527, Gewehr et al. and Nugent et al. and utilize pyraclostrobin or fluoxastrobin in combination with the bifenthrin.  One skilled in the art would have been motivated to utilize pyraclostrobin or fluoxastrobin as it has been shown to be synergistic with bifenthrin as taught by Gewehr et al.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘527, Gewehr et al. and Nugent et al. and utilize sodium lignosulfonate as one of the dispersing agents.  It would have been obvious to one of ordinary skill in the art to try common dispersing agents such as sodium lignosulfonates as a person with ordinary skill has good reason Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616